 TANNER MOTOR TOURS, LTD.275Tanner Motor Tours, Ltd.andTim WarnerandChauffeurs'Union,Local 640, Affiliated With International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,Party to the Contract.Case No. 21-CA-1711.April 19,1955DECISION AND ORDEROn June 21, 1954, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs, and the Respondent, the General Counsel, andthe Charging Party also entered into stipulations as to certain factspertaining to the Board's jurisdiction over the Respondent, whichwere stipulated to be a part of the record in the case.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, the stipulations, and theentire record in the case.The Board finds that it will not effectuatethe policies of the Act to assert jurisdiction in this case, and shall, forthe reasons hereinafter stated, dismiss the complaint in its entirety.The Respondent, a California corporation, is engaged in the busi-ness of operating a charter bus and limousine service.The Respond-ent wholly owns Gray Line Motor Tours Company, another Californiacorporation, whose business is similar in nature to that of the Re-spondent.The Respondent, in turn, is itself wholly owned by TannerMotor Livery, Ltd., also a California corporation.Tanner MotorLivery, Ltd., operates limousines for hire, leases "U-Drive" cars, andoperates a taxi service in the area surrounding Los Angeles. The fore-going three corporations are operated from the same Los Angelesoffices and have common labor relations policies.Tanner Motor Livery, Ltd., owns substantially all the stock in Tan-ner Motor Tours of Arizona, an Arizona corporation; Tanner MotorTours of Nevada, a Nevada corporation ; and Lucky Cab Company, ItNevada corporation.The nature of the businesses of Tanner MotorTours of Arizona and Nevada is substantially the same as that of theRespondent.Lucky Cab Company, as its name implies, is primarilyengaged in the taxicab business.The officers of all the foregoing de-scribed corporations, including the Respondent, are the same individ-112 NLRB No 31369028_56-vo1 11219 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDuals, except that the vice president and secretary of Lucky Cab Com-pany do not hold positions with any of the other companies.During 1953, the Respondent had total revenue in excess of$1,440,000 from the following sources : Approximately $629,000 wasderived from a sightseeing service whereby passengers are picked upby the Respondent's vehicles at hotels or air terminals and taken onpleasure tours, usually lasting about 3 hours, whereupon the passengersare usually returned to the point of pickup ; in excess of $700,000 wasreceived by the Respondent from the operation of schoolbuses and alocal charter service; and approximately $200,000 resulted from theoperation of a limousine service to racetracks and from buses charteredfor conventions and other similar events.The record indicates that$78,661 of this last figure resulted from an operation wherein the Re-spondent carried passengers to San Ysidro on the California border,and the passengers were then left to their own resources to obtainfurther transportation to the Agua Caliente Race Track in Mexico.During 1953, the gross revenues of the corporations other than theRespondent are as follows : Tanner Motor Livery, Ltd., $3,460,811;Gray Line Motor Tours Company, $212,023; Tanner Motor Tours ofArizona, $394,364; Tanner Motor Tours of Nevada, $393,460; andLucky Cab Company, $447,610.During 1953, these companies de-rived revenue from services involving transportation of passengersacross State lines, totalling less than $13,669, in the following individ-ual amounts: Respondent, $1,020; Tanner Motor Livery, Ltd., lessthan $5,000; 1 Gray Line Motor Tours Company, $149; Tanner MotorTours of Arizona, less than $2,500; Tanner Motor Tours of Nevada,less than $5,000; Lucky Cab Company had no such revenue.In theGreenwich GasandRollo Transitcases 2 the Board recentlyestablished jurisdictional standards for "public transit companies af-fecting commerce."Although the operations of all of the corporationsin the instant case involve the transportation of passengers by motor ve-hicles, as in the above-named cases, for the reasons hereinafter setforth, we find that the operations of the Respondent, whether con-sidered alone, or in conjunction with the other corporations as a singleemployer,3 do not constitute a "public transit company" within themeaning of theGreenwich GasandRollo Transitcases.From thefacts of the latter cases, as well as the facts of the cases therein cited,4it is clear that the Board was there concerned only with companies de-riving their revenue either from the interstate transportation of pas-t Tanner Motor Livery's interstate income is derived solely frompersons who lease"U-Drive" cars and drive them across the State line9The Gi eenwech Gas Company and Fuels, Incorporated,110 NLRB 564; RolloTransitCorporation,et at,,110 NLRB 1623'In view of our final disposition of the juiisdiction issue herein,it is unnecessary forus to decide whether all of the corporations, in fact, together constitutea single employer.,W. C. King d/b/a Local Transit Lines,91 NLRB623;Baltimore TransitCo., 47:NLRB 109 TANNER MOTOR TOURS, LTD.277sengers between fixed termini and on regular schedules, or from servingas a link in such operations, or from providing an essential means oftransportation for passengers to or away from defense plants, or inthe vicinity of metropolitan industrial centers.Operations like these,providing they meet the minimum standards we have established, havesuch an impact or effect upon the free flow of interstate commerce asto warrant the assertion of our jurisdiction.Such, however, is not thecase with an operation like that of the Respondent's herein.As indicated, about one-half of the Respondent's revenue is derivedfrom its sightseeing pleasure trips of about 3 hours' duration.Theremaining portion of the Respondent's revenue comes from buses char-tered for conventions, for horse races, and other local events and fromthe operation of the Respondent's vehicles as schoolbuses.It appearsthat in most instances the Respondent's passengers are returned to thepoint from which they originally departed several hours earlier.Thusit can be seen, that the Respondent's operations are almost completelyconcerned with local pleasure tours.This is entirely different fromtransporting passengers traveling from point to point directly in inter-state commerce, or employees shuttling back and forth to their places ofemployment at defense plants or in large industrial centers.Obvious-ly, any strike or work stoppage of the Respondent's employees resultingin the cessation of the Respondent's services would have little or noimpact upon the free flow of interstate commerce.Accordingly, as noted, we find that local, charter, pleasure tour op-erations like the Respondent's herein, are not within the meaning ofthe term "public transit company," as referred to in theGreenwich GasandRollo Transitcases, and that to assert our jurisdiction over suchoperations would not effectuate the policies of the Act.'The same result obtains if Gray Line Motor Tours Company, TannerMotor Tours of Arizona, and Tanner Motor Tours of Nevada, togetherwith the Respondent are considered to be a single employer.Thesecorporations all derive their entire income from operations similar tothat of the Respondent's, and the foregoing discussion, therefore, ap-plies with equal force to them.Nor is the situation altered by con-sidering Tanner Motor Livery, Ltd., in conjunction with the other cor-porations.Tanner Motor Livery, Ltd., is essentially a taxicab opera-tion over which, for the reasons set out in theChecker Cab 6case, wewill not assert our jurisdiction.Indeed, the nature of the operationsof all the corporations herein involved appears, if anything, to be mostlike that of a taxicab operation.Moreover, the impact on interstatecommerce of these corporations appears, we believe, to be even less thanthat of the usual taxicab operation.For example, in theChecker Cab5To the extent that RoseCity Tours,Inc,92 NLRB 1254,is inconsistent with our find-ing herein, that case is overruled.6Checker Cab Co and Baton Rouge Yellow CabCo , lnc, 110 NLRB 683 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase approximately 31 percent of the taxi company's gross revenue wasderived from trips to and from regular interstate passenger carrierterminals.On the other hand, although it appears that the sightseeingbusiness of the Respondent, and some of the other corporations, mayoccasionally involve the pickup and delivery of passengers at suchterminals, it is clear that such transportation is related directly to thesightseeing tours, and, in contrast to the taxicab companies, only inci-dentally related to transporting passengers in the stream of commerce.Our dissenting colleague contends that the effect of the Board'sChecker Cabdecision was to "reinstate-the old rule"' requiring us toassert jurisdiction over taxicab companies making trips across Statelines and operating in more than one State.Such was not our inten-tion and any implications to the contrary which may be read into theChecker Cabcase are herewith overruled.In view of all of the foregoing, and as no other basis exists underthe Board's jurisdictional standards for asserting jurisdiction, weshall not assert our jurisdiction herein.Accordingly, we shall disniissthe complaint in its entirety.[The Board dismissed the complaint.]MvMBxn Mu1 DOCIK, dissenting :I do not agree with the majority's conclusion that the Respondent'sbusiness does not constitute a "public transit company" within themeaning of theGreenwich Gascase.In my opinion the Respondent'soperations fall within the concept of a "public transit system" as thatterm was used under the 1950 plan and carried over into the presentjurisdictional plan by theGreenwich Gascase.Judged by the Board'sjurisdictional standard for such enterprises, the $3,000,000 gross re-ceipts test for local transit systems is met and jurisdiction should there-fore be taken.As admitted by the Respondent in its answer to the complaint,Respondent is a wholly owned subsidiary of Tanner Motor Livery,Ltd., and itself wholly owns Gray Lines Motor Tours Company.Tanner Motor Livery, Ltd., also owns a majority interest in TannerMotor Tours of Nevada, and Tanner Motor Tours, an Arizona cor-poration.The first three corporations named above, are all Cali-fornia corporations, operate from the same business address in LosAngeles, and have common labor relations policies.They have thesame officers, who are also the officers of the Nevada and Arizona cor-porations.Though the general managers of the latter two corpora-tions negotiate collective-bargaining agreements, they consult withthe general manager of the California corporations for advice withreference to labor relations because of his greater familiarity withsuch matters.The five corporations together applied to the Inter- TANNER MOTOR TOURS, LTD.279stateCommerce Commission for a certificate, designating the Re-spondent as the recipient of the certificate, thereby holding themselvesout as a single entity which the commission found them to be. Inmaking its finding, the commission found that "the equipment of thecorporation is interchanged between the respective applicants accord-ing to the need therefor." In view of the foregoing I find that the fivecorporations constitute a single employer operating in three Statesand should so be treated for jurisdictional purposes. I shall here-after use the term Employer as embracing all five.I note that nay colleagues now claim that theGreenwich Gascasedid more than simply add a $3,000,000 gross receipts test for localtransit systems to the old jurisdictional standard-that from the"facts" in it andRollo Transit'and cited cases it was "clear" thatthe Board meant to limit the concept of a local transit system to"transportation for passengers to or away from defense plants, orin the vicinity of metropolitan industrial centers."Whatever it maynow be claimed that the majority meant to do there, it is plain thattheGreenwich Gasdecision itself gave not the slightest hint of anysuch limitation or qualification.In the first place, on its facts, thatcase didn't even involve a transit system but a public utility sellinggas.Local public utilities and transit systems had a single standardapplicable to both under the 1950 plan, announced in theLocal TransitLinescase.Greenwich Gasalso announced a single standard forboth.After stating their judgment that "the jurisdictional standardestablished by theLocal Transit Linesdecision should be revised,"the majority inGreenwich Gasthen said precisely how: "We havecletei mined that in future cases the Board will assert jurisdiction overlocal public utility and transit systems affecting commerce whosegross value of business is $3,000,000 or more per annum."A footnotecited and overruled theLocal Transit Linescase and cases relyingthereon only "to the extent . . . inconsistent with our decision here-in."Plainly the only inconsistency between the standard for localpublic utilities and transit systems laid down inLocal Transit Linesand cases relying thereon, and the standard for these enterprises an-nounced inGreenwich Gas,was the imposition in the latter of the$3,000,000 gross receipts requirement.Thus, only to that extent wasthe 1950 local transit standard changed. It is noteworthy that inRose City Tours, Inc.,"decided only 3 months afterLocal TransitLines,and in reliance thereon, the Board took jurisdiction over thec I see no reason foi the majority to bung the later RolloTransitcase into this discus-sionThat case simply set up a less rigid gross Ieceipts test ($100,000) for concerns de-rning that amount of u;ceuue fiout niterstafe tIansportation of pas5CngetsI do not sug-gest that such test is met hereWe are now concerned only with the text applicable tolocalpublic transit systems sshich are not engaged in interstate transportation of pas-sengers8 D_ NLRB 1254 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperator of a sightseeing enterprise in Portland, Oregon, having 5buses and2 limousines,as a "public transit system."The majoritynow overrules thisdecision.I thought the Board had retreated too far when it imposed the stiff$3,000,000 gross receipts test for public utilities and transit systemsinGreenwich Gasin place of the 1950de minimistest.'But now itisretreating even further when it engages in latter day whittlingdown of the concept of what constitutes a public transit system inorder to dismiss a multimillion dollar enterprise which meets theformer concept and the new dollar volume requirement as laid downinGreenwich Gas.The lack of realism in the majority's conclusion "that the natureof the operations of all the corporations herein involved appears, ifanything, to be most like that of a taxicab operation" is vividly illus-trated bya comparisonof the Employer's operations to that of ataxicab enterprise.The Interstate Commerce Commission grantedthe Respondent a certificate authorizing the Employer to operate one-way and round trip sightseeing and pleasure tours to points in Ari-zona, California, and Nevada, and one-way and round trip charteroperations to points in Arizona, California, Nevada, New Mexico,Oregon, and Washington.Operating under this certificate, the Em-ployer conducted sightseeing tours, which included the pickup anddelivery of sightseers to hotels and air and rail terminals, the trans-portation of passengers to racetracks, the operation of charter busesfor conventions and, as part of its regular operations, a tour from LosAngeles to San Ysidro at the Mexican border, where most of thepassengers take other carriers to a Mexican racetrack.The Re-spondent receivedin excessof $700,000 for schoolbus and local charterservice.From its California operations alone, Respondent receivedin excessof $1,440,000 in 1953 while Tanner Livery, Ltd., its parentcompany, receivedin excessof $3,000,000.I cannot conceive of a multimillion dollar enterprise in the sight-seeing field not having a basic quota of regularly scheduled tours andoperating only on a "catch as catch can" basis.Moreover, Respond-ent's schoolbus operations must necessarily be on a regularly sched-uled basis if school children are to be transported to school on time.In any event, it is clear that the Employer does operate buses regu-larly to fixed destinations.In this respect it is clearly unlike taxicaboperations whose basic distinguishing characteristics are that theyhave no regularroutes orfixed destinations but cabs may be hired asthey roam thestreets andthe passenger driven wherever his desiredictates.U See my dissents inGreenwich Gas Company and Fuels,Incorporated,110 NLRB 564,andCharleston Transit Co.,111 NLRB 1214 TANNER MOTOR TOURS, LTD.281But even assumingarguendothat the Employer is properly treatedas a taxicab operation, it is one that operates in three States, andtransports passengers across State lines.Under these circumstances,I believe that the Board is bound to assert jurisdiction in accordancewith the principle of theChecker Cabcase.In that decision themajority stated :Before the 1950 jurisdictional plan was promulgated, the Boarditself, in a series of decisions issued August 15, 1950, found thatthe policies of the Act wouldnotbe effectuated by assuming juris-diction over taxicab companies operatingwithin the confines ofa single state,because of their essentially local character.[Emphasis supplied.]And after a statement of the rule as changed by theCambridge Taxi 10case the majority declared:In our view, the Board's original rule, established after 15 yearsof administrative experience was correct and should again becontrolling.[Emphasis supplied.]In view of the majority's declared belief in the soundness of theoriginal rule and the conviction that it should once again be control-ling, it is readily obvious that the concluding finding in theCheckerCabcase thatAccordingly, we shall refuse to assert jurisdiction over taxicabcompanies, and theCambridgedecision is hereby overruled.had the effect of merely reinstating the old rule.Under that rulethe Board, though declining to assert jurisdiction over taxicab enter-prises operating in a single State," did assert jurisdiction over taxi-cab companies which made trips across State lines.12Thus, evenaccepting the majority's conclusion that Respondent is essentially ataxicab business, it should assert jurisdiction herein, because the Re-spondent operates in three States, and transports passengers acrossState lines.In accordance with the foregoing, I find that it would effectuatethe policies of the Act to assert jurisdiction herein under existingBoard jurisdictional standards.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.10The Cambridge Taxi Company,101 NLRB 1328.11Yellow Cab Company of California,90 NLRB 1884;Skyview TransportationGo, 90NLRB 1895;Brooklyn Cab Corporation,90 NLRB 1898.12 See footnotes 1, 3, and 1,respectively, of the cases cited above,wherein the Boarddistinguished the cases involving taxicab companies which transported passengers acrossState lines,and over whom the Board had asserted jurisdiction 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Tim Warner, an individual, and thereafter duly sewed,theGeneral Counsel for the National Labor Relations Board issued a complaintand an amended complaint against Tanner Motor Tours, Ltd., herein called theRespondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a) (1),(2), and (3) and Section 2 (6) and (7) of the National Labor Relations Act,as amended, herein called the Act.In respect to unfair labor practices, the complaint alleges that, the Respondententered into and abided by a contract with Chauffeurs' Union, Local 640, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, herein called the Union, providing for an unlawful closed-shop arrangement affecting drivers; dominated,assisted,and interfered with theadministration of the Union; and discharged Tim Warner because he was not amember of the Union in good standing,because the Union demanded such action,and because of an illegal invalid closed-shop agreement.The Respondent by answer and amended answer,denies the jurisdiction ofthe Board to entertain the complaint and denies the commission of unfair laborpractices.Pursuant to notice a hearing in the matter was held before the duly designatedTrial Examiner in Los Angeles, California, on May 17 and 18, 1954.The Re-spondentand the General Counsel appeared and were afforded opportunity toexamine and cross-examine witnesses and to introduce evidence pertinent to theissues.Motions made in behalf of the Respondent to dismiss the complaint onjurisdictional grounds and on the merits are hereby denied for reasons which willbe setforthand discussed below.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTIn respect to jurisdictional facts the complaint as amended alleges and Respon-dent's answer admits:Tanner Motor Tours, Ltd., a California corporation, hereinafter called theRespondent, is a wholly owned subsidiary of Tanner Motor Livery, Ltd.,a California corporation, and, in turn, owns Gray Line Motor Tours Company,a California corporation,all three of which are located at the same businessaddress in Los Angeles, California.Tanner Motor Livery, Ltd., also owns amajority interest in Tanner Motor Tours, an Arizona corporation; Tanner MotorTours of Nevada, a Nevada corporation; and Lucky Cab Company, a Nevadacorporation.The officers of all these companies are the same individualsexcept that the Vice-President and Secretary of Lucky Cab Company do nothold positions with any other of the companies as officers.The Respondent received, during the 12-month period ending December 31,1953, approximately $1,020 in revenue for trips across the state lines. It isa "charter bus line," and is engaged in taking passengers on sight-seeing tours.It picks up passengers at hotels or air terminals and takes them on pleasuretours which usually last in excess of 3 hours, and then delivers the passengersto the point of pickup, or delivers them to a hotel or air terminal.Total grossrevenue of the Respondent during the past year was in excess of $1,440,000,of which approximately $629,000 was received from the sight-seeing servicesdescribed above, and in excess of $700,000 for school bus and local charterservice.In addition, the Respondent operates limousine service to race tracksand charters buses for conventions and other similar events for which it receivedapproximately $200,000 in revenue.The Respondent's purchases of equip-ment and supplies were approximately $110,000, of which approximately $5,000was shipped directly from outside California.The Respondent leases its rollingstock having abandoned the policy of the purchase of rolling stock some yearsago.As part of its regular operations the Respondent advertises a tour from LosAngeles to Tijuana, Mexico. In practice, the Respondent conducts the tourto San Ysidro at the California border where it turns the passengers over toMexican carriers.Another tour is advertised to Las Vegas, Nevada; during TANNER MOTOR TOURS, LTD.2831953 this tour was conducted by the Respondent but has been discontinued asa conducted tour. In addition, the Respondent advertises trips from Las Vegas,Nevada, to the Utah National Parks, and another from Las Vegas, Nevada,to the North or South Rim of the Grand Canyon, and also advertises a tripfrom Tucson, Arizona, to Nogales, Mexico.These tours are conducted byeither Tanner Motor Tours of Nevada or Tanner Motor Tours, an Arizonacorporation.The Respondent has been granted a certificate by the Interstate CommerceCommission, authorizing one-way and round-trip sight-seeing and pleasure toursto points in Arizona, California and Nevada, and one-way and round-tripcharter operations to points in Arizona, California, Nevada, New Mexico,Oregon and Washington.The Commission, having found that the five corpora-tions described above (all those described herein, but excluding Lucky Cabof Nevada) were "commonly owned and operated corporations performing asingle business as a common carrier by motor vehicle, in interstate or foreigncommerce," granted the certificate to the Respondent because it was designatedby the applicants to be the recipient of the certificate.The Interstate Com-merce Commission, in considering the application, made a finding that "theequipment of the corporation is interchanged between the respective applicantsaccording to the need therefor "TannerMotor Livery, Ltd, Tanner Motor Tours, Ltd, and Gray LineMotor Tours Company, are all operated from the same Los Angeles, Californialocations and have a common labor policy.Tanner Motor Livery, Ltd., re-ceived in excess of $3,000,000 in revenue from sales and services during thesame period, all of it from points within the State of California; Gray LineMotor Tours Company received approximately $212,000 in revenue of which$149.76 represented out of state sales, the balance being payment for salesand services within the StateResponsibility for the operation of Tanner MotorTours, an Arizona corporation, and Tanner Motor Tours of Nevada and LuckyCab Company is vested in the management of each of these companies. Thelocalmanagement in each instance negotiates collective bargaining agreementsThe local managements call upon Bruce Whited, general manager of the com-panies located in Los Angeles, for advice with reference to labor relations fromtime to time because of his greater familiarity with such mattersBruceWhited, Respondent's manager, testified at the hearing that during 1953the Respondent received a total revenue of about $1,700 for transporting passengersfrom California to points without that State, that the Respondent did not advertisea tour from California points to San Ysidro at the Mexican border, such advertisingbeing done by the Agua Caliente Race Track to promote attendance, and thatRespondent carries passengers, most of whom are bound for the Agua Caliente RaceTrack in Mexico, to San Ysidro at the border in California, the passengers thenusing other carriers to complete the journey to that track. It was stipulated at thehearing that in 1953, the Respondent received a revenue of approximately $50,000for transporting persons from Los Angeles and San Diego to San Ysidro.For the reason that the Respondent in carrying passengers in the circumstancesgiven to San Ysidro is performing a transportation service which is an essential linkin foreign commerce and as its revenue from this service is substantial, I concludethatRespondent's operations are in commerce and affect commerce within themeaning of the Act and that the Board has jurisdiction.'H. THE ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of theRespondentIIITHE UNFAIR LABOR PRACTICESAn agreement between the Respondent and the Union dated October 17, 1952,and effective for 1 year from September 1 of that year, provides in partArticle I1.The Company shall employ no drivers other than members of Local 640in good standing, and it is hereby agreed that the Union shall be the sole judgeof good standing. It is also agreed that the Company shall take out of serviceany and all driversnot ingood standing in Local 640 upon request of theBusinessAgent of Local 640.1For further and different bases for assertion of jurisdictionseeTheBorden Company,91 NLRB 628,andRose City Tours,Incorporated,92 NLRB 1254 284DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. In the event that the Union is unable to furnish the Company with com-petent drivers, the Company shall have the privilege of hiring drivers of theirown choice.The Company shall require all drivers so hired to fill out and signthe official application blank of the Union and shall immediately forward suchapplication blank to the office of the Union.Drivers so hired shall, within 30days become and remain members of the Chauffeurs' Union, Local 640.3.The Company before hiring new drivers, shall first call the office of theUnion to ascertain if there are eligible drivers unemployed, and if such is foundto be the case, the Company agrees to give preference to such drivers.The same article, with the same provisions, had been incorporated in the agreementsof 1948, 1949, 1950, and 1951.On November 22, 1948, the Union wrote the Respondent:It is hereby agreed that Article I of the Tanner Motor Tours Contract will notbe effective until it has been decided whether or not said contract comes underthe provisions of the Taft Hartley law.In apparent recognition of the applicability of the Act to Respondent's operationsand seemingly in an effort to conform to the Act's requirements, article I wasamended effective September 1, 1953, to require that all drivers become and remainmembers of the Union after 30 days of employment. Even as amended, the union-security clause would seem not to allow employees 30 days from its effective datebefore union membership became a condition of employment and to that extent maybe said to impose upon those employees hired before its execution who were noton September 1 membersof the Union,a conditionbeyond that which the Actauthorizes.However, the General Counsel makes no claim of illegality concerningthe 1953 agreement and no question of its conformity to the Act was litigated.Bruce Whited, Respondent's general manager, at first testified that the 1948 letterfrom the Union meant to him that article I of the 1948 agreement, and of those agree-mentsin the following years up to September of 1953, "was subject to revision oradjustment at any time during the period mentioned if we determined or learnedfrom any source that it was not proper or legal, it would immediately become thesubject of necessary adjustments."This testimony strongly suggests that article I ofthe 1952 agreement as set out above, was in truth the effective agreement of theparties to the contract subject to revision only in the event of its adjudication as un-lawful.But Whited went on to testify that the Respondent throughout the entireperiod employed drivers of its own selection and but rarely through the Union.Atsome dateafter hiring, according to Whited, new drivers became affiliated with theUnion.Whited testified that Respondent did not feel itself bound to follow thehiring provisions of the article.R. C. Wilson, secretary-treasurer of the Union, testified that in 1948, after thepassage of the amendments to the Act, in the belief that the union-security clausein the 1948 contract with the Respondent was in conflict with the Act's provisions,the letter of November 22 was written.According to Wilson, by virtue of that letterallunion-security provisions in the 1948 contract were cancelled and similar pro-visions inthe contracts of succeeding years to September 1953 were similarlyaffected.However, the only expression in writing by either party to any of the con-tracts of an intention to give no effect to union-security provisions is contained in the1948 letter.But there is the testimony of William Morphus who in March 1953 was in theemploy of the Respondent as a dispatcher and who was responsible according toGeneral Manager Whited for "The direction of the activities of the other dispatchersunder the supervision of our Los Angeles manager, and it included the hiring ofpersonnel, directing their activities either directly or through the other personnelin the office."Morphus testified that drivers were under a compulsion to join theUnion after a probationary period of 30 days.Whited in his testimony made noreference to compulsion but said that drivers took out membership in the Unionafter being hired.Counsel for the Respondent asserted at the hearing that priorto September 1953 the hiring practices of the Respondent were the same as afterthat date-membership in the Union being a condition of employment 30 daysafter hire.One is struck by the incongruity of the Respondent and the Union solemnly affix-ing signatures year after year to collective-bargaining contracts containing unlawfulclosed-shop provisions if neither had the intention to make the provisions operative.It is easily understood how afterthought in November 1948 might have suggestedto the Union the propriety of making ineffective the closed-shop clause negotiated amonth earlier.Why the clause was continued without change in succeeding con-tracts is not quickly to be apprehended.But until March 1953, at least,there is no TANNER MOTOR TOURS, LTD.285evidence that the closed-shop condition was given effect and the testimony of Whitedand Wilson is that it was not. It also is true that no matter what the agreement ofthe parties was on any date when contracts were signed, theexecutionof none ofthem mentioned in the complaint occurred within 6 months before the filing of acharge in this proceeding.Thus no unfair labor practice finding may be madebased upon the fact that the contracts were negotiated and signed and the allegationin the complaint that the Respondent dominated and interfered with the administra-tion of the Union by entering into the agreement of October 17, 1952, must fail.It is nowhere alleged in the complaint that the mere existence of a collective-bargaining contract between the Respondent and the Union which by its terms im-poses unlawful restraints upon employees constitutes an unfair labor practice althoughthere is considerable support in Board decisions for that contention?The positionof the General Counsel (not voiced in this record) may be that an allegation of un-lawful assistance to the Union by "abiding by the agreement" is a sufficient predicatefor a finding of unlawful restraint.There is no dispute as to the language incorpo-rated in the contract in effect to September 1953 and the Respondent was on noticethat the General Counsel, because of the union-security provision, asserted the con-tract to be an unlawful one.Whether the Act was violated by theexistenceof thecontract or by "abiding" by it, or both, would seem to be an academic considerationas long as "existence" is unquestioned.Respondent's defense even if established,that the clause was not given effect does not exculpate it.As the Board said in thePort Chesterdecision,supra:We agree with the Trial Examiner that the Respondent Company and theRespondent Union respectively violated Section 8 (a) (1) and 8 (b) (1) (A) ofthe Act by retaining an unlawful closed-shop provision in their contract, whichthey neither intended to, nor did in fact, enforce. Such an unlawful provisionserves no less as a restraint on employees' right to refrain from joining an organ-ization than if the parties intend to enforce it where, as here, there is no evidencethat the employees were informed that the closed-shop clause, which theretoforehad been in effect, would no longer be operative.There is no evidence that the employees of the Respondent were informed that theclosed-shop provision was not effective in 1953.There is evidence, set forth above,in the testimony of Morphus, that they must join the Union after hire in order to re-tain employmentI find that by the existence of the closed-shop language in thecontract of Octobei 17, 1952, the employees of the Respondent on and after De-cember 11, 1953,3 were subjected to an unlawful restraint and that by the existence ofthe agreement the Respondent interfered with, restrained, and coerced its employeesin the exercise of their right to refrain from joining the Union in violation of Section8 (a) (1) of the Act.The next question to arise concerns the allegation that the Respondent abided bythe offending language in the union-security clause. Principally involved is the termi-nation of the employment of the Charging Party, Tim Warner, but of importancetoo is the testimony of Morphus that drivers were under compulsion to join theUnion after 30 days' employment and the assertion (or admission) of Respondent'scounsel that union-shop conditions prevailed.For a short time in 1951 Warner worked for the Respondent as a driver and inearly 1953 was rehired in the same capacity.At onetimeWarner had been a memberof the Union but sometime before his last employment with the Respondent hadtransferred his membership to a sister local, one not having any contractual relationwith the Respondent.According to Warner, on the evening of March 2, 1953, atthe conclusion of his day's work, he noticed that he was not on the assignment listof drivers who were to report for work the next day.Warner asked Jack Hamar,a driver and then assistant dispatcher, why he was not listed.Hamar answeredthat he had been ordered to take Warner'sname off the assignmentsheet untilthe latter "got straightened out" with the Union.The next morning, still accordingtoWarner, he went to the union hall and then,returningtoRespondent's placeof business, reported to Morphus that the Union had refused to accept his transferof membership.Morphus answered that he could do nothing and suggested thatWarner speak to Whited.Warner testified that as best he recalled, he told Whitedthat the Union had taken him off the job and that Whited sent him on to see SidneyEpstein,Respondent's branch manager.To Epstein,Warneragainsaid that theUnion had taken him off the job and had refused to accept his transfer of member-9 Port Chester Electrical Construction Corporation,et at., 97NLRB 354, 355 ;JandelFurs,100 NLRB 1390, 13918The beginningof the 6-month periodantedating service of the charge. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDship.Epstein replied, still in the words of Warner,that there was nothing he coulddo, that Epstein could not chance having a picket line about the garage by puttingWarner back to work.Hamar testified that on March 2, when he was assistant dispatcher,Morphustold him to remove Warner's name from the seniority roster until further notice.Hamar asked for a reason and was told by Morphus that Warner was having troublewith the Union.Hamar complied with Morphus'direction,the result of whichwas to deprive Warner of further employment with the Respondent.Whited testified that he recalled talking to Warner on one occasion when thelatterwas attempting to get work with the Respondent but denied any recollectionof discussing with Warner any difficulty which involved the UnionEpstein testified that he knew nothing about Warner's termination,that dischargesare subject to his approval,that no one mentioned to him that Warner was beingdischarged,and denied flatly that Warner had spoken to him about a discharge orthat he ever mentioned the possibility of a picket line to WarnerMorphus testified that on March 2 he gave Hamar a message to be relayed toWarner that the latter should communicate with the Union.Upon receipt of thismessage,according to Morphus,Warner asked,and was granted time off the nextmorning to see someone at the union hall.The next morning,Morphus testified.Warner telephoned to say that he was resigning;that his prospect for continuedemployment with the Respondent did not extend beyond a few weeks and it thuswould be impracticable for him to transfer into the Union for that short periodMorphus denied that he discharged Warner.The conflict in testimony is sharp and it is obvious that if Warner and Hamar aretelling the truth,some of Respondent's witnesses are not.Warner,Whited, Morphus,'and Epstein have an interest in the outcome of this litigation and their testimonymust be scrutinized with that in mind.No such interest as a basis for possible biasexists as to Hamar. I am not satisfied,because of the phrasing of his testimony, thatWarner has a clear recollection of advising Whited concerning his difficulty withthe Union.For that reason,I do not find that Whited was advised on March 3 byWarner that the latter had been taken off the job by the Union.That there wassome question concerning a transfer into the Union by Warner appears in thetestimony of Secretary-Treasurer Wilson.According to Wilson, he understood thatWarner was resisting making a transfer into the Union but that this occasioned noreal difficulty for the transfer could have been made without Warner'sconsentThis tends to establish that the Union may have placed some importance upon thequestion of transfer but it does not constitute evidence that the Respondent did.One point evidenced in the testimony of both Warner and Morphus is that Warnerbelieved that he must transfer in order to continue working and that Morphus eithershared that belief or refrained from telling Warner that it was erroneous 4Because of the impressions gained in observing the witnesses as they testified,because I cannot credit the explanation of Morphus,and because of the apparentdisinterest ofHamar in the resolution of the question,I credit the testimony ofHamar and Warner to the effect that Warner was discharged5and that his discharge4 Thetestimony of Morphus contains some inconsistem ies and improbabilities whichtend todetractfrom thecredit it mightotherwise merit.On direct examination,Morphussaidthathe had no recollection of talkingtoWarnerconcerning the reason for the lattertaking time off on the morningof March3 but assertedthat Warnerwas given permissionto do soOn redirect,lie said thatWarnerasked fortimeoff in order to see "them,"mean-ing the UnionThe chionologv of eventsis such that it is almost certain that Warnermade no request of Morphus in that connectionbut probablydid so of Hamar,Morpliushaving left the garageon the evening of March 2beforeWarner repottedin at the endof his day's workAlthough MorpliustestifiedthatWainerquit at about 11 a in onMarch 3, no explanation was offeredby Morphusconcerning the omission of Warner's namefrom the listofwork assignmentsfoi thatdayThe list was preparedon March 2,Morphus testifiedthat either lieor 1-lanmr madeit,and if thelatter,Morphus approved itThe undisputed testimonyofWarnerand Damar is that on the evening of March 2,Warner'sname was not listed5 Testiinon}byWarner that afterhis discharge lie was required to wait for unemploy-ment compensationonly for that peuodapplicable to a discharged employee rather than'fot the longeiperiod obtaining foi those whohave quitor havebeen discharged for cause,has been considered along with the countervailing testimony of Respondent's controller,William Knight,that theRespondent was never notified by the California Department ofEmployment of any claim on the pait of Warner that the latter had been dischargedTheopposing inferences which might have been drawn in these circumstances are, in my opinion,predicated upon speculation to such an extent as to suppoi t no conclusion TANNER MOTOR TOURS, LTD.287was occasioned by the fact that he was in some sort of dispute with the Union.There is no evidence that the Union requested the Respondent to take such actionbut nothing turns on that point. I believe that Epstein,despite his denial, toldWarner that his continued employment might result in picketing by the Union andthat this fear motivated the discharge.Whether Morphus made the discharge onhis own initiative or after consultation with Epstein is of no moment.Morphuseffectively deprived Warner of employment by causing the removal of his name fromthe rosterIf the Respondent and the Union were on March 2 parties to a valid union-shopcontract,the discharge might have been justifiedBut they were not.Either theclosed-shop provisions of the 1952 contract were in effect or they were not. If theywere, which Respondent denies, then the provisions were unlawful and could notjustify the discharge.If they were not, then there was no union-security agreementwhich could serve to validate a discharge for failure to have union membershipNo matter which of these two situations existed the discharge of Warner becausehe was not a member of and could not transfer into the Union was an act ofassistance to the Union which in the circumstances given,theAct forbids.Ifind that Warner was discharged by the Respondent on March 2, 1953,becausehe was not a member of the Union,that on that date there was in existence novalid union-security agreement permitting or requiring such a discharge,and that bythe discharge the Respondent encouraged membership in the Union in violation ofSection 8(a) (3) of the Act.By the discharge of Warner for nonmembership in the Union,the Respondent con-tributed support to the Union and thereby violated Section 8(a) (2) of the ActBy the discharge of Warner,by contributing support to the Union, and by beinga party to and permitting to exist a collective-bargaining agreement containing un-lawful union-security provisions,theRespondent has interfered with, restrained.and coerced its employees in the exercise of rights guaranteed in Section 7 of the Actand has thereby violated Section 8 (a) (I) of the ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IIi, above,occurring in con-nection with its operations described in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowthereof.V THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices.itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respond-ent discriminated in regard to the hire and tenure of employment of Tim Warner,itwill be recommended that Warner be made whole for any loss of earnings sufferedbecause of his discharge and that the Respondent offer to him immediate and fullreinstatement to his former or substantially equivalent position without prejudiceto his seniority or other rights or privilegesLoss of earnings shall be computedon a quarterly basis in the manner established by the Board in FW. WoolworthCompany,90 NLRB 289.Having found that the Respondent has unlawfully assisted the Union and has fora period of time subsequent to December 11, 1953,remained a party to and per-mitted the existence of a collective-bargaining contract containing unlawful union-security provisions,itwill be recommended that the Respondent cease and desist fromcontributing such support to the UnionAs it appears that the contract containingthe unlawful union-security provisions is no longer in effect,itwill be recommendedthat the Respondent refrain in the future from entering into any such agreement withthe Union except in conformity with the provisions of the ActUpon the basis of the foregoing findings of fact,and upon the entire record inthe case,Imake the followingCONCLUSIONS OF LAW1.Chauffeurs'Union,Local 640, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.By discharging Tim Warner because he was not a member of the Union, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (3) of the Act 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By that discharge the Respondent has contributed support to the Union namedin paragraph numbered 1, above, and has thereby violated and is violating Section8 (a) (2) of the Act.4.By the discharge,by the contribution of support,and by being a party to andpermitting the existence of a contract containing unlawful union-security provisions,the Respondent has interfered with,restrained,and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act and thereby has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Carpenter Baking Company,Inc.andBakery&ConfectioneryWorkers Local Union No. 205 of The Bakery & ConfectioneryWorkers International Union of America,AFL, Petitioner.Case No. 13-RC-4185.April 19,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Cohen, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.On December 17, 1954, the Petitioner filed the petition in this pro-ceeding requesting a production and maintenance unit.At the hear-ing the Employer agreed with the Petitioner that only a production andmaintenance unit is appropriate. International Union of OperatingEngineers, Local 311, AFL, referred to herein as Operating Engineers,intervened and requested a separate unit of all maintenance depart-i The Employer is engaged at its Milwaukee, Wisconsin, plant in the manufacture andwholesale of bakery goodsDuring the first 20 weeks after the Employer purchased theplant in July 1954, it bought supplies which were shipped direct to it from out of theState valued at $299,366.On the basis of this figure projected over a 1-year period, theEmployer estimates its yearly out-of-State purchases as $778,352.We therefore find, con-trary to the contention of Bakery Sales Drivers Local Union No. 344, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, herein re-ferred to as Teamsteis, intervenor, that the Employer is engaged in commerce and it willeffectuate the policies of the Act to assert jurisdiction.Jonesboro Gratin Drying Coopera-tive,110 NLRB 481.112 NLRB No. 42.